ORDER
PER CURIAM.
James Keilholz (Appellant) appeals the Order and Judgment of the Circuit Court of the County of St. Louis granting KBG, Inc.’s (Respondent) Motion to Dismiss or in the Alternative for Summary Judgment. Appellant contends the trial court erred in finding him to be a statutory employee, and that compensation under the Workers’ Compensation Act1 was his sole remedy. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s ruling was not an abuse of discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).

. Section 287.010 et seq. RSMo (1994). All further statutory references are to RSMo (1994), unless otherwise indicated.